Title: From Alexander Hamilton to Thomas Pinckney, 5 February 1793
From: Hamilton, Alexander
To: Pinckney, Thomas


[Philadelphia] Febr. 5. 1793
My Dr. Sir
Inclosed is a packet for Mr. Short which I beg you to forward. I leave it open for your perusal to save me the time it would require to repeat the subject to you. Inclosed is another Copy of the Letter for you. I have the consolation of believing that the attempt will in the end do good to the Government & to myself.
Yrs. respectfully & with true esteem
A. Hamilton
Mr. Pinckney
